Citation Nr: 1426144	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-21 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE
 
Whether new and material evidence has been received in order to reopen a claim regarding the character of the appellant's discharge for the period from March 1976 to August 1976, and if so, whether the character of discharge is a bar to VA benefits. 
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The appellant had active duty for the period from March 1976 to August 1976, with some prior active duty for training and National Guard service.  He was discharged "under other than honorable conditions."
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2008 decision issued by the Regional Office (RO) in Houston, Texas. 
 
In February 2013, the appellant testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims files associated with the appellant's appeal.  A review of the documents in such files reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  
 
The issue of the appellant's character of discharge is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
Evidence added to the record since the unappealed March 1998 administrative decision regarding the appellant's character of discharge is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim.
 
CONCLUSION OF LAW
 
Evidence submitted to reopen the claim of whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
In light of the Board's decision to reopen and remand this claim there is no need at this time to address whether VA has complied with the Veterans Claims Assistance Act of 2000.
 
In a March 1998 administrative decision, the RO found that the appellant's character of discharge barred him from entitlement to VA compensation benefits.  The same month, the appellant requested additional time to appeal the decision, but in May 1998, the RO denied his request and informed him that he had one year from the date of the administrative decision to appeal.  The appellant submitted nothing further until 2004.  Therefore, the March 1998 decision was final.  
 
In June 2008, the appellant submitted a claim to reopen, and in a June 2011 RO hearing, his representative alleged that he had been insane during his period of active duty.  Assuming the credibility of this allegation, the Board finds this evidence both new and material.  Additionally, in an August 2011 VA Form 9, the appellant alleged that the prior decision had been based on an incomplete record.  Indeed, a review of the appellant's claim folder reveals that there may be outstanding service personnel records as there is no indication that VA has attempted to obtain them.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156.
 
 

ORDER
 
New and material evidence having been received, the question whether the appellant's character of discharge constitutes a bar to payment of VA compensation benefits, is reopened.
 
 
REMAND
 
As noted above, there appear to be outstanding service personnel records.  To ensure that a decision is rendered on a complete and accurate record of the appellant's service, VA must obtain all such documents.  
 
Additionally, the appellant must be provided with notice informing him of the criteria necessary to reopen his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant was not provided with any such notice in connection with his June 2008 claim to reopen. 
 
Accordingly, the case is REMANDED for the following action:
 
1. Provide the appellant with adequate notice under the Veterans Claims Assistance Act of 2000 addressing the criteria required to find that the character of his service was not a bar to VA benefits. 
 
2. Contact the National Personnel Records Center and any other appropriate records repositories, and request copies of the appellant's service personnel records.  All efforts to obtain such records should be documented in the claims folder.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the appellant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant must then be given an opportunity to respond.
 
3. Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit sought remains denied, provide the appellant with a supplemental statement of the case and an appropriate period of time for response before this case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


